Citation Nr: 1145143	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-08 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for malignant melanoma, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1972.  He served in the Republic of Vietnam from October 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for melanoma.  In July 2009, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in February 2010.

In June 2011, the Board remanded the Veteran's claim of entitlement to service connection for malignant melanoma to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records and providing the Veteran with a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained updated VA treatment records and afforded the Veteran a VA examination in July 2011.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that malignant melanoma is the result of a disease or injury in active duty service, or that it is attributable to any herbicide exposure.


CONCLUSION OF LAW

Malignant melanoma was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claim, a letter dated in February 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.  

The February 2009 letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination report are in the file.  The Veteran has not identified any private treatment records that he wanted VA to obtain or that he felt were relevant to the claim.  The Board notes that a January 2010 VA treatment record indicated that the Veteran was considering applying for Social Security Administration (SSA) disability benefits following a work-related head injury.  Although VA has a duty to obtain relevant federal records, the Board finds that any SSA records, should they exist, would not be relevant to the Veteran's claim for service connection for melanoma, as any claim for SSA disability benefits would be based on a head injury, not melanoma.  Additionally, the Board notes that the Veteran has claimed that VA failed to obtain relevant medical evidence in the form of medical opinions from his treating VA dermatologists.  See VA Form 9, February 2010.  However, VA has obtained all VA treatment records, including those relating to his dermatological treatment.  There is no evidence to indicate that there are existing, outstanding medical opinions from VA physicians or that the obtained VA treatment records are incomplete.  To the extent that the Veteran is seeking a VA medical opinion, he has been afforded a VA examination as discussed below.  Accordingly, the Board finds that VA has fulfilled the duty to assist in this regard.

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.

The record indicates that the Veteran underwent a VA examination for his melanoma in July 2011.  The examination involved a review of the claims file, a thorough examination of the Veteran, and a conclusion based on sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) (2011).  In this regard, it is noted that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  The diseases that are related to herbicide exposure include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcomas.  See 38 C.F.R. § 3.309(e) (2011).

The Veteran contends that he suffers from malignant melanoma as a result of his exposure to Agent Orange during service.  He had service in the Republic of Vietnam from October 1971 to April 1972.  As such, he is presumed to have been exposed to Agent Orange in service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2011).  However, as noted above, melanoma is not a condition for which the Agent Orange presumption is available.  See 38 C.F.R. § 3.309(e) (2011).  Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board will proceed with a decision based on the holding in Combee.

The Veteran's VA treatment records indicate that he was diagnosed with an intermediate thickness left upper abdominal wall melanoma with ulceration in December 2008.  Additionally, the July 2011 VA examiner diagnosed the Veteran with malignant melanoma, in remission.  Thus, the first element of Hickson is met.

A review of the Veteran's service treatment records is negative for any complaints of melanoma or other skin problems in service.  Notably, his July 1969 separation examination report showed normal skin.  Additionally, the Veteran has specifically stated that he did not suffer from melanoma while in service.  See Veteran statement, February 2009.  Rather, the Veteran claims that his melanoma is the result of herbicide exposure in service.  As the Veteran is presumed to have been exposed to herbicides, as discussed above, the second element of Hickson is met only for the Veteran's claimed herbicide exposure.

As referenced above, the Veteran underwent a VA examination in July 2011.  The VA examiner reviewed the claims file, including the Veteran's VA treatment records relating to melanoma and noted his history of presumed herbicide exposure.  He also reviewed internet research on the incidence of melanoma among veterans exposed to Agent Orange submitted by the Veteran.  The examiner diagnosed the Veteran with malignant melanoma, in remission, and concluded that this was not related to the Veteran's presumed in-service herbicide exposure.  The examiner explained that there is no conclusive medical evidence supporting a causal relationship between Agent Orange and melanoma and that the study cited in the Veteran's internet research only provided a speculative conclusion, using terms such as "suggestive" and "appears consistent with."  In light of the lack of probative and conclusive medical evidence showing a relationship between Agent Orange exposure and melanoma, the examiner was unable to find a medical nexus between the Veteran's military service, including his presumed herbicide exposure, and his malignant melanoma.

Although the Veteran has claimed that his VA dermatologists related his melanoma to his presumed herbicide exposure, there is no evidence to support this assertion.  The VA treatment records are negative for any such positive nexus opinion and the Veteran has failed to submit one, despite ample opportunity.  In fact, the only VA treatment record to even allude to the etiology of the Veteran's melanoma suggests a family history.  See VA treatment record, March 2009.  There is simply no medical evidence in the claims file to support a finding that the Veteran's melanoma is the result of in-service herbicide exposure.

The Board notes that the Veteran has submitted internet research referencing the "Ranch Hand" study.  The articles state that the study has shown increased risk for melanoma among the Ranch Hand veterans who were involved in spraying Agent Orange.  The Veteran contends that these articles provide a sufficient medical nexus between his melanoma and his time in service.  However, the Board finds that the articles are not probative evidence as they do not specifically relate to the Veteran's particular case.  Indeed, the article does not contain any analysis regarding the Veteran's presumed exposure to Agent Orange and the possible relationship to his current condition, including consideration of other factors such as a family history of melanoma.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the Court has held that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  As discussed by the July 2011 VA examiner, the internet research submitted by the Veteran is both inconclusive and general.  As such, these articles are not sufficient to warrant a grant of service connection for malignant melanoma due to herbicide exposure.

In this case, the only evidence which purports to relate the Veteran's malignant melanoma to his military service consists of the Veteran's own statements.  However, it is now well established that laypersons, such as the Veteran, without medical training are not competent to connect a diagnosis to a specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his melanoma.  His assertions are accorded less weight than the competent medical evidence, the July 2011 VA examiner's opinion, that is against his claim.  Competent evidence linking the Veteran's disability to service is lacking in this case.

As explained above, the competent medical evidence of record does not demonstrate that the Veteran experienced melanoma in service or that there is a relationship between the Veteran's active duty service, including his presumed herbicide exposure, and his current melanoma.  Although the Board notes the Veteran's current disability, without evidence of an in-service injury and a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to service connection for malignant melanoma, to include as due to herbicide exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

						(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for malignant melanoma, to include as due to herbicide exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


